UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4355
KENROY ANTHONY STEWART,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-99-108)

                      Submitted: May 31, 2001

                      Decided: June 11, 2001

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

S. Y. Mason-Watson, Charlotte, North Carolina, for Appellant. Brian
Lee Whisler, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. STEWART
                              OPINION

PER CURIAM:

   Kenroy Anthony Stewart pled guilty to one count of abusive sexual
contact in violation of 18 U.S.C. § 2244(a)(2), (c) (1994). Stewart’s
attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), raising as a potentially meritorious issue the district
court’s denial of a sentence reduction for acceptance of responsibility.
U.S. Sentencing Guidelines Manual § 3E1.1 (1998). Stewart was
informed of his right to file a pro se supplemental brief but has not
done so. We affirm.

   Stewart stipulated that, while he was seated next to an eleven-year-
old girl on an overnight transcontinent flight, he first pushed and
rubbed her buttocks; then with his hand outside her dress tried to
move his hand under her underwear; then put his hand under her
dress, moved it up to her mid-thigh, and told her he wanted to "touch
your pussy." Despite his guilty plea and stipulation that his conduct
was as described by the victim, Stewart maintained that he was intoxi-
cated and possibly asleep during the incident, that he did not remem-
ber it, and that his actions were unintentional. The district court found
that a preponderance of the evidence indicated that Stewart had not
accepted responsibility for his conduct. Because Stewart did not affir-
matively acknowledge his criminal conduct, we find that the district
court did not clearly err in denying the adjustment. United States v.
Ruhe, 191 F.3d 376, 388 (4th Cir. 1999) (defendant who denies guilty
intent not entitled to adjustment).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. We deny counsel’s motion to withdraw. This court requires
that counsel inform her client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, then counsel may move this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
                      UNITED STATES v. STEWART          3
the decisional process.

                                                 AFFIRMED